Berlin, C.J. The instant cause was filed in December of 1964 as a result of a dispute over a construction contract under which the claimants were joint venturers. The parties have entered a stipulation in which they agreed that the respondent was liable for damages as to certain counts in the complaint. The respondent acknowledged its liability therein to the extent of $271,192.00 in return for which the claimants agreed to waive, release and relinquish any and all claims presented under this cause; IT IS HEREBY ORDERED that the sum of $271,192.00 be awarded to claimants in full satisfaction of any and all claims presented to the State under case No. 5206.